Exhibit 10.3

 

 

EMPLOYMENT AGREEMENT

(Breht T. Feigh)

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of August  6th,
between PRESS GANEY ASSOCIATES, INC., an Indiana corporation (the “Company”) and
BREHT T. FEIGH (the “Employee”).

 

WHEREAS, the Company desires to employ the Employee commencing August 31, 2015
(the “Effective Date”) and to enter into an agreement embodying the terms of
such employment; and

 

WHEREAS, the Employee desires to be employed by the Company and enter
into such agreement.

 

NOW, THEREFORE, in consideration
of the mutual agreements, provisions and covenants contained herein,
and intending to be legally bound hereby, the parties hereto agree as follows:

 

1. Term.

 

(a) The term of the Employee’s employment with the Company under this Agreement
shall commence on the Effective Date and shall continue until
the fourth (4th) anniversary of the Effective Date (the “Expiration Date”) (such
period, the “Initial Term”);  provided, however, that commencing on
the Expiration Date and on each anniversary of the Expiration Date thereafter,
unless either party hereto gives the other party at least six (6) weeks’ prior
written notice of its or his election not to extend the period of
the Employee’s employment with the Company and its affiliates, as applicable,
hereunder, the term shall automatically be extended for an additional one-year
period on the same terms and conditions set forth
herein, unless otherwise agreed upon by the parties hereto (each such extension,
 a “Renewal Term”);  provided further, however, that the Employee’s
employment with the Company and its affiliates, as applicable,
under this Agreement may be terminated pursuant to the provisions of Section 4
at any time prior to the expiration of the Initial Term or any then current
Renewal Term.  The period commencing on the Effective Date and ending on
the date of termination of the Employee’s employment with the Company and
its affiliates, as applicable, under this Agreement is referred to herein as
the “Term”.

 

(b) The Employee agrees and acknowledges that the Company has no obligation
to provide for any Renewal Term or to continue the Employee’s employment after
expiration of the Initial Term or any then current Renewal Term,
and the Employee expressly acknowledges that no promises or understandings to
the contrary have been made or reached.

 

2. Duties and Responsibilities.

 

(a) During the Term, the Employee agrees to
perform the Employee’s exclusive services for the Company and its affiliates,
as applicable, upon the terms and conditions of this Agreement.
 The Employee shall render the Employee’s services hereunder
as Chief Financial Officer, reporting to the Company’s Chief Executive Officer. 
The Employee shall have the duties, responsibilities and
authority as are determined from time to time by the Company and
the Employee shall perform the services requested from time to
time by the Company commensurate with the Employee’s status and consistent with
the Employee’s position as in

 

 





--------------------------------------------------------------------------------

 



effect from time to time hereunder.

 

(b) During the Term, the Employee acknowledges that
the Employee’s duties and responsibilities shall require the Employee to travel
on business to the extent necessary to
fully perform the Employee’s duties hereunder.

 

(c) During the Term, the Employee shall devote all of
the Employee’s business time, energy and skill to the business of
the Company and its affiliates and the performance of
the Employee’s duties hereunder, and shall use the Employee’s best efforts to
faithfully and diligently serve the Company and its affiliates. During the Term,
the Employee shall not, without the prior written consent of
the Company, engage in any other business, profession or occupation, whether or
not pursued for gain, profit or other pecuniary advantage, and shall
not accept employment with, or provide services as a consultant or in any other
capacity for, any person or entity other than the Company and
its affiliates; provided, however, that the Employee shall be permitted to
participate in such charitable and community related services as the Employee
may choose, which do not, singularly or in the aggregate, conflict or
interfere with the Employee’s duties hereunder and are not in conflict
with the interests of the Company and its affiliates or violate Section 6 or 7.

 

3. Compensation and Related Matters.

 

(a) Base Salary. During the Term, for all services rendered
under this Agreement, the Company shall pay the Employee a base salary (“Base
Salary”), payable in
accordance with the Company’s applicable payroll practices, at an annual rate of
$300,000, which base salary shall thereafter be subject to
annual review and increase (but not decrease) at the discretion of the board of
directors of the Company (the “Board”).  References in this Agreement to “Base
Salary” shall be deemed to refer to the most recently effective annual
base salary rate.

 

(b) Incentive Compensation. With respect to the 2015 calendar year and
each subsequent full calendar year during the Term (each,  a “Bonus Year”),
the Employee shall be eligible to earn an annual bonus award (the “Annual
Bonus”) of up to eighty percent (80%) of Base Salary, based upon and subject
to the achievement of performance goals, which goals shall be established in
good faith by the compensation committee of the Board within the first
three months of each Bonus Year during the Term.    With respect to the 2015
calendar year, the Annual Bonus shall be calculated on a prorated basis based
upon the amount of Base Salary paid through December 31, 2015. The Annual Bonus,
if any, shall be paid
to the Employee during the calendar year immediately following the relevant Bonus Year
following the Company’s receipt of the final audited financial statements from
the Company’s accounting firm in respect of the relevant Bonus Year, but not
later than March 15th of such calendar year or such later
date on which bonuses are paid to other senior executives of
the Company generally; provided that the Employee is employed by the Company on
December 31 of the applicable Bonus Year.  None of the bonuses provided for
under this Section 3(b) are guaranteed bonuses or any other
form of guaranteed compensation.

 

(c) Benefits and Perquisites.  During the Term, the Employee shall
be provided, in accordance with the terms of the Company’s employee benefit
plans as in effect from time to time, with employee benefits and perquisites on
the same basis as those benefits are generally made available to
other senior executives of the Company.

 



2

--------------------------------------------------------------------------------

 



(d) Expense Reimbursements. During the Term,
the Company shall reimburse the Employee for the Employee’s reasonable and
necessary business expenses in accordance with its then prevailing policy for
senior executives (which shall include appropriate itemization
and substantiation of expenses incurred).

 

4. Termination of Services; Obligations Upon Termination.

 

(a) Generally.  The Employee’s employment may be terminated by either party at
any time and for any reason, and without any advance notice; provided, however,
that the Employee shall be required to give the Company at least six (6)
weeks’ advance written notice of any voluntary termination
of the Employee’s employment (which, for the avoidance of doubt, shall not
include a termination of employment by the Employee for Good Reason).
 Following any termination of the Employee’s employment with the Company and
its affiliates, as applicable, hereunder, notwithstanding any provision to
the contrary in this Agreement, the obligations of the Company to pay or
provide the Employee with compensation and benefits under Section 3 shall cease,
and except as otherwise expressly provided in this Section 4,
the Company shall have no further obligations to
the Employee hereunder except (i) payment (within thirty (30) days following the
date of the termination of the Employee’s employment hereunder) of any
Base Salary accrued through the date of termination, to
the extent unpaid, (ii) except in the case of termination
of the Employee’s employment by the Company for Cause, payment of
any Annual Bonus earned for the Bonus Year prior to the year in
which the date of termination of employment occurs, to
the extent unpaid, such payment to be made in accordance with Section 3(b),
(iii) reimbursement of any unreimbursed
business expenses properly incurred by the Employee prior to
the date of termination of employment in accordance with Company policy and (iv)
as set forth in any benefit plans, programs or arrangements in
which the Employee participates (the amounts described in clauses (i) through
(iv), as applicable, of this Section 4(a) being referred to
herein as the “Accrued Rights”).

 

(b) Termination by the Company Without Cause (Other Than Due to
Disability or Death) or by the Employee for Good Reason.

 

(i) If the Employee’s employment with the Company and its affiliates,
as applicable, hereunder is terminated by (A) the Company for any reason other
than (1) Cause, (2) Disability or (3) the Employee’s death or (B)
the Employee for Good Reason, then in addition to the Accrued Rights, subject to
the Employee’s continued compliance with Sections 6 and 7
and the Employee’s execution and delivery of a general release of claims against
the Company and its affiliates in substantially the form attached as Exhibit
 B hereto (the “Release”), on or after the date of Employee’s termination of
employment and
not later than the sixtieth (60th) day following the date of the Employee’s termination
of employment and his non-revocation of
such Release within the time period provided therein, the Company shall pay the
Employee (x) an amount equal to the Annual Bonus, if any, earned for
the Bonus Year in which the date of termination of employment occurs,
which bonus would otherwise be payable to the Employee if his employment had not
terminated (as determined following the end of such Bonus Year based on
the actual full-year performance of the Company in such Bonus Year),
multiplied by a fraction, the numerator of which is the number of days
the Employee was employed hereunder in such year and the 

 





3

--------------------------------------------------------------------------------

 



denominator of which is 365 (to
the extent applicable, the “Pro-Rata Bonus”), which amount is payable in
accordance with Section 3(b), (y) an amount equal to the sum of
(I) the Employee’s Base Salary at the rate in effect on the date of termination
and (II) the amount of the Employee’s Annual Bonus, if any, earned
(regardless of whether paid), in respect of the Bonus Year
immediately preceding the year of
termination (the “Severance Amount”), which Severance Amount is payable in
equal installments in accordance with the Company’s usual payment practices over
 a twelve (12) month period commencing on
the day immediately following the date of termination (such period,
the “Severance Period”) and (z) an amount equal to one and a half
(1.5) times the Company’s cost of providing, for the Severance
Period, coverage for the Employee and his dependents under the Company’s group
health plan(s) at the applicable premium rate in effect at the time of
the Employee’s termination of employment, which amount is payable in
equal installments in accordance with the Company’s usual payment practices over
the Severance Period.    Notwithstanding the foregoing,
the Company shall have the right to cease making such payments and
the Employee shall be obligated to repay any such amounts to
the Company already paid if the Employee fails to execute and
deliver the Release within the time period provided above or, after
timely delivery, the Employee revokes it within the time period specified in
such Release.

 

(ii) For purposes of this Agreement, “Cause” means:

 

(A) the Employee’s willful and continued failure to
perform the Employee’s material, reasonable and lawful duties (other
than as a result of incapacity due to physical or
mental illness); provided that, the Employee does not cure such failure within
15 days after receipt from the Company of written notice of such failure;

 

(B) the Employee’s negligence or willful misconduct in
the course of the Employee’s employment with the Company and its affiliates,
as applicable, that the Board in good faith in its reasonable discretion
determines has a material, demonstrable and adverse effect on the Company and
its affiliates, provided
that, to the extent curable, the Employee does not cure such negligence or
misconduct within 15 days after receipt from the Company of written notice of
such action;

 

(C) the Employee’s indictment of, conviction of, or plea of nolo contendere to
(1) a misdemeanor involving moral turpitude or (2) a felony (or the equivalent
of a misdemeanor or felony in a jurisdiction other than the United States);

 

(D) the Employee’s material breach of
this Agreement, including, without limitation the provisions of Sections 6 and
7, provided that, to the extent curable, the Employee does not
cure such breach within 15 days after receipt from the Company of
written notice of such breach;

 

(E) the Employee’s violation of lawful Company policies that the Board in
good faith in
its reasonable discretion determines has a material, demonstrable and adverse effect
on the Company and its affiliates, provided that, to the extent curable, the
Employee does not cure such violation within 15 days after receipt from
the Company of written notice of such violation;



4

--------------------------------------------------------------------------------

 



(F) the Employee’s misappropriation, embezzlement or material misuse of funds or
property belonging to the Company or any of its affiliates; or

 

(G) the Employee’s use of alcohol or drugs that
either materially interferes with the performance of the Employee’s duties hereunder
or adversely affects the integrity or reputation of
the Company or its affiliates, their employees or their
products or services, as determined by the Board in good faith
in its reasonable discretion.

 

(iii) For purposes of this Agreement, “Good
Reason” means, without the Employee’s written consent:

 

(A) a material diminution by the Company in the Employee’s duties, authority or
responsibilities; opportunity;

 

(B) a reduction in the Employee’s Base Salary or annual bonus

 

(C) a material breach by the Company of this Agreement;

 

(D) a requirement that the Employee relocate his principal place of employment
to a location more than
thirty miles from the location where the Employee is then principally providing
services; or

 

(E) the Sale of the Company (as defined below) to any person or entity if
such person or entity fails or refuses to assume, in writing or by operation of
law, all obligations under this Agreement at or prior to the time of such sale;

 

provided that, notwithstanding anything to the contrary in the foregoing,
the Employee shall only have “Good Reason” to terminate employment pursuant to
subsection (A), (B) or (C) following the Company’s failure to remedy the act or
omission which is alleged to constitute “Good Reason” within fifteen (15) days
following the Company’s receipt of written notice from the Employee specifying
such act or omission.

 

(iv) For purposes of this Agreement, “Sale of the Company” means,
following the Effective Date, the consummation of a transaction, whether in
a single transaction or in a series of related transactions, with any other
person or persons on an arm’s-length basis, pursuant to which such party or
parties (a) acquire (whether by merger, stock purchase,
recapitalization, reorganization, redemption, issuance of capital stock or
otherwise) more than 50% of the fully diluted units or voting stock of
the Company or PGA Holdings, Inc. (“PGA Holdings”) or

 

(v) acquire assets constituting all or substantially all of the assets of
PGA Holdings and its subsidiaries on a consolidated basis, except for
any transaction with  a wholly owned subsidiary of
Vestar Capital Partners V, L.P. or a dissolution of the Company or
PGA Holdings pursuant to the Company’s or PGA Holdings’ Articles of
Incorporation (other than transactions effected for the purpose of
changing the form of organization of PGA Holdings or any of its subsidiaries).
For purposes of this Agreement, the Employee shall be deemed to have
a “Disability” if the Employee would be entitled to
long-term disability benefits under the Company’s long-term disability plan
as in effect from time to time, without regard to any waiting or elimination
period under such plan and assuming for such purpose that
the Employee is actually 

 





5

--------------------------------------------------------------------------------

 



participating in such plan at such time.  If the Company does not
maintain a long-term disability plan at the time of the Employee’s termination
of employment, “Disability” shall mean the Employee’s inability to perform the
Employee’s duties and responsibilities hereunder due to physical or
mental illness that is expected to last for at least 6 months.  
 Any question as to the existence of the Disability of the Employee as to
which the Company and the Employee shall not agree shall be determined in
writing by a qualified independent physician mutually acceptable to the Employee and
the Company (and if the Employee and the Company cannot agree as to
a qualified independent physician, each shall appoint a physician and
those two physicians shall select a third
physician who shall make such determination in
writing, which shall be final and conclusive for all purposes of
this Agreement).    In connection therewith, the Employee agrees to submit to
any medical examination(s) as may be requested and paid for by the Company for
such purpose.

 

(c) Termination on Account of Disability or Death. If the Employee’s employment
with the Company and its affiliates, as applicable, hereunder is terminated on
account of a Disability or as a result of the Employee’s death, then in
addition to the Accrued Rights, the Employee (or the Employee’s estate, as
the case may be) shall be entitled to receive from the Company the Pro
Rata Bonus, if any, for the year in which termination of employment
occurs, which amount is payable in accordance with Section 3(b). 
Any termination by the Company for Disability shall be communicated by written
notice in accordance with Section 20.

 

(d) Termination by the Company for Cause; Voluntary Resignation.   For
the avoidance of doubt, if the Employee’s employment with the Company and
its affiliates, as applicable, hereunder is terminated by the Company for Cause,
or by the Employee (other than for Good Reason or as a result of Disability or
death), the Employee shall not be entitled to any compensation or benefits other
than the Accrued Rights.    Any
voluntary termination of employment by the Employee that occurs during one of
the cure periods referenced in Section 4(b)(ii) hereof shall be deemed to
be a termination of the Employee’s employment by the Company for
Cause. Any termination by the Company for Cause, or voluntary resignation
by the Employee, shall be communicated by written
notice in accordance with Section 20 (and, in the case of
the Employee’s voluntary resignation, in accordance with Section 4(a)).

 

(e) Failure to Renew. In the event either party elects not to
extend the Initial Term or any Renewal Term, as applicable, pursuant to Section
1, unless the Employee’s employment is earlier terminated pursuant to paragraph
(a), (b), (c) or (d) of this Section 4, the termination
of this Agreement (whether or not the Employee continues as an employee of
the Company thereafter) shall be deemed to occur on the close of business on
the day immediately preceding the Expiration Date or the
next scheduled anniversary of the Expiration Date, as applicable,
and the Employee shall be entitled to receive the Accrued Rights. In addition,
if the election not to extend the Initial Term or any Renewal
Term is made by the Company, the termination of this Agreement shall be deemed
 a termination of the Employee’s employment for a reason other than Cause,
Disability or death, and the Employee shall be entitled to
receive the payments and benefits described in Section 4(b)(i), subject to
the timing and other requirements set forth therein and in Section 24.

 

(f) Additional Payment Provisions.  The payment of any amounts accrued under
any benefit plan, program or arrangement in which
the Employee participates shall be subject to the 

 





6

--------------------------------------------------------------------------------

 



terms of the applicable plan, program or arrangement,
and any elections the Employee has made thereunder.

 

(g) Transition.  Upon request of the Company, the Employee shall
actively work with the Company during the six (6)-week
period following notification to the Company of the Employee’s intent to
terminate employment hereunder to recruit the Employee’s successor and shall
perform such other duties as may reasonably be required by the Company to assist
in the transition process.

 

5. Acknowledgments.

 

(a) The Employee acknowledges that the Company and
its affiliates have expended and shall continue to expend substantial amounts of
time, money and effort to develop business strategies,
customer relationships, employee relationships and goodwill and
build an effective organization.  The Employee acknowledges that
during the Term, the Employee shall become familiar with the Company’s and
its affiliates’ Confidential Information (as defined in Section 6(a)) and that
during the Term the Employee shall have access to such Confidential Information.

 

(b) The Employee acknowledges that the Company and
its affiliates have a legitimate business interest and right in
protecting the Confidential Information, goodwill, employee and customer
relationships, and that the Company and its affiliates would
be seriously damaged by the disclosure of Confidential Information and
the loss or deterioration of its customer
and employee relationships. The Employee further acknowledges that
the Company is entitled to protect and preserve the going concern value of
the Company and its affiliates to the extent permitted by law.

 

(c) The Employee agrees that the covenants contained in this Agreement
are reasonable and appropriate in light of the cash and non-cash
consideration paid and to be paid, and
the equity investment opportunities made and to be made available,
by the Company and its affiliates, and to be received by the Employee, under
this Agreement and other agreements entered into and to be entered into
with the Company and its affiliates. The Employee further acknowledges that,
notwithstanding the Employee’s compliance with the covenants contained
in this Agreement and other agreements entered into and to be entered into with
the Company and its affiliates, the Employee has other opportunities to
earn a livelihood and adequate means of support for the Employee and
his dependents.

 

6. Confidentiality.

 

(a) The Employee agrees that all Confidential Information is a valuable, special
and unique asset of PG Holdco, LLC (“Holdco”), the Company and their
respective subsidiaries and affiliates and the Employee agrees that he will not
at any time, including following the Term, directly or indirectly, except with
the prior written consent of the Company, use, divulge or disclose or
communicate, or cause any other person or entity to use, divulge,
disclose or communicate, to any person, firm, corporation or entity, in
any manner whatsoever, any Confidential Information, other than as necessary for
the Employee to perform his duties and responsibilities to the Company and
its affiliates, as applicable, as authorized by the Company and its affiliates,
as applicable; provided, however, that the foregoing shall not
apply to Confidential Information that is required to

 





7

--------------------------------------------------------------------------------

 



be disclosed by a court or regulatory authority of competent jurisdiction.  
 The foregoing covenants shall apply to each item of information for
so long as it remains Confidential Information.  For purposes of
this Agreement, “Confidential Information” means all trade secrets,
proprietary information and other confidential information of
Holdco, the Company and their respective subsidiaries and
affiliates, including, without limitation, (i)
their methods, techniques, processes, research and
development, computer programs, and source codes; (ii) specifications, manuals,
software in various stages of development, and other technical data; (iii)
customers and prospect lists, details of agreements and
communications with customers and prospects, and
other customer information including, but not limited, to cost, pricing,
reports, analyses or other client data; (iv) sales plans and projections,
product pricing information, protocols, acquisition, expansion, marketing,
financial and other business information and existing and future products and
business plans and strategies; (v) sales proposals, demonstrations systems,
sales material; (vi) sources of products, information, or know-how and
purchasing, operating and
other cost data; (vii) identity of specialized consultants and contractors and
proprietary information developed by them for the Company; (viii)
employee information (including, but not limited to,
personnel, payroll, compensation and benefit data and plans); and (ix) other
non-public and patient information furnished to Holdco, the Company and
their respective subsidiaries and affiliates and all the other know-how,
materials and things pertaining in any respect to Holdco, the Company and their
respective subsidiaries and affiliates or
clients that are a “trade secret” pursuant to applicable law; provided, however,
that “Confidential Information” shall not include information that
is generally known in the industry or the public or is or
becomes publicly available, in each case, other than as a result
of the Employee’s breach of this Agreement.    For the avoidance of doubt,
Confidential Information also includes Patient Information.  For purposes of
this Agreement, “Patient Information” means information that (x)
relates to the past, present or future physical or mental health or condition of
an individual; the provision of health care to an individual; or
the past, present or future payment for the provision of health care to
an individual; and (y) either identifies the individual or reasonably could
be used to identify the individual (including, without limitation,
the individual’s name and address; diagnosis and
treatment information, including the identity of the facility at
which such treatment was rendered; and the individual’s medical history,
records or charts).  The Employee acknowledges that the Company and
its affiliates have a duty under law and by contract to
keep Patient Information strictly confidential and
that unauthorized use or disclosure of Patient Information
may subject the Company and its affiliates to substantial fines, penalties and
damages. The Employee shall comply with such policies and procedures relating to
the protection of Patient Information and other
Confidential Information as the Company and
its affiliates may implement from time to time, and
shall use reasonable care to avoid the inadvertent disclosure or dissemination
of any Patient Information or other Confidential Information.

 

(b) The Employee agrees that upon termination of
the Employee’s employment with the Company and its affiliates, as applicable,
for any reason, the Employee will return to the Company immediately any and all
notes, memoranda, specifications, devices, formulas, records,files,
lists, drawings, books, plans, documents, information, letters, data, models, equipment, property,
computer, software or intellectual property relating to Holdco’s,
the Company’s and their respective subsidiaries’ and affiliates’ business in
whatever form (including electronic), and all copies thereof,
in any way relating to the business of Holdco, the Company or any of
their respective subsidiaries or affiliates. The Employee further agrees that
any property 

 





8

--------------------------------------------------------------------------------

 



situated on the Company’s premises and owned by Holdco, the Company or any of
their respective subsidiaries or affiliates, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection
by Company personnel at any time with or without notice. The Employee further
agrees that he will not retain or use for his account at
any time any trade names, trademark or other
proprietary business designation used or owned in
connection with the business of Holdco, the Company or any of their
respective subsidiaries or affiliates.

 

(c) The Employee represents and warrants that he has not disclosed any of
the terms of this Agreement to any person not a party to, or an attorney for or
other representative of a party to, this Agreement.    The Employee further
agrees that, until such time when this Agreement is disclosed
by the Company as a public document, he shall not disclose the terms of this Agreement, except to
the Employee’s immediate family and the Employee’s financial and legal advisors,
or as may be required by law or ordered by a court or
regulatory authority of competent jurisdiction, or
as otherwise required herein, provided, however, that
the Employee may disclose to any prospective employer the provisions of
Sections 5, 6, 7, 9 and 10 hereof.

 

7. Non-Competition; Equitable Relief; Forfeiture of Severance Benefits.

 

(a) As an inducement to the Company to enter into this Agreement, and to
reduce the cost to the Company of monitoring and
enforcing compliance with confidentiality obligations contained in Section 6,
the Employee agrees that he will not, directly or indirectly:

 

(i) own (except passive ownership of less than 2% of
a publicly traded company), manage, operate, control, participate in, enter into
employment with, or render services or assistance of any kind to any business or
organization (other than the Company) which is, in whole or in part, involved in
a Restricted Area (as defined below) or undertake activities in
the Restricted Area during the Restricted Period
(as defined below).  For purposes of this Agreement, “Restricted Area” means (A)
the general area of measurement and improvement solutions, (B)
data analytics and decision support tools focused on healthcare quality, and
(C) products or services related to improvement solutions, educational programs,
or taking any actions on, or publishing or reporting results in connection with,
the general area of quality and performance, in all cases described in
the foregoing clauses (A), (B) and (C), to or about (i) healthcare or
related institutions or employees thereof, or (ii) medical or
other professionals operating in the health care industry, anywhere, in
the case of (i) or (ii), in the United States or any other
geographic location in North America where PGA Holdings or any of
its subsidiaries operates.  “Restricted Area” also includes (x)
consulting services and solutions relating to quality and
performance improvement in healthcare or related institutions, or (y) any other
business that PGA Holdings or any of its subsidiaries is taking or has taken
specific actions in furtherance of engaging in (so long as the Employee knew or
reasonably should have known about such actions);

 

(ii) solicit or divert, or assist in soliciting or diverting, (A)
the business that any customer of the Company or any of
its affiliates conducts or could reasonably be expected to conduct
with the Company or any of its affiliates (the “Covered Business”) or (B) the
Covered Business of any person or entity in respect of which
the Employee is reasonably aware that the Company or any of
its affiliates has approached or has made significant plans to approach
as a prospective customer during the Term, whether on the Employee’s own behalf
or on behalf of or in conjunction with any other person, firm, corporation
or entity during the Restricted Period;

 



9

--------------------------------------------------------------------------------

 



(iii) (A) encourage, induce, hire or solicit or seek to induce, hire or solicit
any person engaged with PGA Holdings or any of its subsidiaries as an
employee, agent, independent contractor or otherwise (or any such person that
was so engaged during the one-year
period immediately preceding such initial inducement or
solicitation during the Term)(each,  a “Company Employee”) to end his or
her engagement or employment with PGA Holdings or any of its subsidiaries or
otherwise to participate in any Restricted Area during the Restricted Period or
(B) recommend to any person or entity involved in a Restricted
Area that such person or entity employ or engage such current or
former Company Employee during the Restricted Period;

 

(iv) whether on the Employee’s own behalf or on behalf of or in conjunction with
any other person, firm, corporation or entity, (A) solicit (whether by mail,
telephone, personal meeting or otherwise), encourage or induce any customer,
supplier or client of PGA Holdings or any of its subsidiaries to
transact business with any business or organization (other than
the Company) involved in a Restricted Area or reduce or refrain
from doing any business with PGA Holdings or any of its subsidiaries, (B)
interfere with or damage (or attempt to interfere with or damage)
any relationship between PGA Holdings or any of its subsidiaries and any of
their respective customers, suppliers or clients (or any person or entity in
respect of which the Employee is reasonably aware that PGA Holdings or any of
its subsidiaries has approached or has made significant plans to
approach as a prospective customer, supplier or client), or (C) aid or
become associated with other persons or entities involved in any such acts, in
each case, during the Restricted Period; or

 

(v) whether in written or oral form, (x) do any act or
make any statement whatsoever that
may or shall criticize, denigrate, disparage (including, but not limited to,
by relative comparison), impair, impugn or negatively reflect upon
the name, reputation or business interests of any of
the Beneficiaries (as defined below) (including, but not limited to,
the methodologies, products, services, activities or results of any of
the Beneficiaries, as applicable) with respect to any of their past or
present activities or (y) otherwise publish statements that tend to
portray any of the Beneficiaries (including, but not limited to,
the methodologies, products, services, activities or results of any of
the Beneficiaries, as applicable) in an unfavorable light, in each case, at
any time, including after the expiration of the Term.

 

For purposes of this Agreement:

 

(A) the term “Beneficiaries” shall mean, collectively, Holdco, PGA Holdings,
the Company and Vestar Capital Partners V, L.P. (together with any predecessor
or successor funds) (“Vestar”), together with their
respective affiliates, subsidiaries and successors, and their
respective employees, officers, directors, members, stockholders and partners;
and

 

(B) the term “Restricted Period” means the period commencing at
the Effective Date and ending on the expiration of the twelve (12)- month period
following the expiration or termination of the Term.

 

(b) The Employee acknowledges and agrees that any violation of
the provisions of Sections 6 or 7(a)
would cause the Beneficiaries irreparable damage and that if the Employee 

 





10

--------------------------------------------------------------------------------

 



breaches or threatens to breach such provisions, (i) as of such
time the Company shall have no further obligation to
make any payments or provide any benefits under
this Agreement (including, without limitation, those described in
Section 4(a)(ii), 4(b) or 4(c)), provided that if a court of
competent jurisdiction renders a final and
nonappealable determination that the Employee has breached the provisions of
Section 6 or 7(a), and the Company has already paid the Employee all or
a portion of such payments and benefits in respect of any period
following the date of such breach, the Employee shall be obligated to repay such
amounts to the Company, without prejudice to any other
remedies available to the Company and its affiliates under this Agreement (and,
specifically, without prejudice with respect to any other rights and
remedies the Company and its affiliates may have at law or in equity, to obtain
specific performance of such covenants through injunction or
other equitable relief from a court of competent jurisdiction, without proof of
actual damages or inadequacy of available remedies at law and without
being required to post bond or other security) and (ii) the Beneficiaries shall
be entitled, in addition to any other rights and remedies the Company and
its affiliates may have at law or in equity, to obtain specific performance of
such covenants through injunction or other equitable relief from  a court of
competent jurisdiction, without proof of actual damages or inadequacy of
available remedies at law and without being required to post bond or other
security.    Notwithstanding anything contained in this Section 7(b) above,
the parties expressly do not intend that the remedies authorized herein in
the event of the Employee’s breach or threatened breach of Section 6 or 7(a) of
this Agreement are the exclusive remedies for such threatened or
actual breach(es), and the parties hereto expressly intend that
all equitable remedies, including, without limitation, the remedy of
injunctive relief, shall remain fully available to the Company and
the Beneficiaries.

 

(c) The Restricted Period shall be tolled during (and shall
be deemed automatically extended by) any period in respect of
which a court of competent jurisdiction renders a final
and nonappealable determination that the Employee is or was in violation of
any of the provisions hereof limited by reference to the Restricted Period.

 

(d) The Employee hereby agrees that, during the Restricted Period, prior
to accepting any position with any other person or entity,
the Employee shall provide such person or entity with written notice of
the covenants contained in Sections 5, 6, 7, 9 and 10 hereof, with
 a copy of such notice delivered simultaneously to the Company.

 

8. Representations and Covenants of the Employee.

 

(a) The Employee represents, warrants and covenants that
(i) the Employee has the full right and authority to enter into this Agreement
and perform his obligations hereunder,

(ii) the Employee is not bound by any agreement that conflicts with or
prevents or restricts the full performance of his duties and obligations to
the Company or any of its affiliates, as applicable, hereunder during or after
the Term, and (iii) the execution and delivery of this Agreement shall not
result in any breach or violation of, or a default under,
any existing obligation, commitment or agreement to which
the Employee is subject.

 

(b) Prior to execution of
this Agreement, the Employee was advised by the Company of his right to seek
independent advice from an attorney of the Employee’s own
selection regarding this Agreement. The Employee acknowledges that
he has entered into this Agreement

 





11

--------------------------------------------------------------------------------

 



knowingly and voluntarily and with full knowledge and understanding of
the provisions of this Agreement after being given the opportunity to
consult with counsel.  The Employee further represents that in entering into
this Agreement, the Employee is not relying on any
statements or representations made by any of the Beneficiaries which are not
expressly set forth herein, and that the Employee is relying only upon
his own judgment and any advice provided by his attorney.

 

9. Intellectual Property Rights.

 

(a) The Employee agrees that the results and proceeds of
the Employee’s services for the Company and its affiliates,
as applicable, (including any trade secrets, products, services, processes, know-how, designs, developments, techniques,
formulas, methods, mask works, developmental or
experimental work, improvements, discoveries, inventions,
ideas, source and object codes, programs, matters of a literary, musical,
dramatic or otherwise creative nature, writings and other works of
authorship) resulting from services performed while an employee of or
consultant to the Company and its affiliates, as applicable, and any works in
progress, whether or not patentable or registrable under copyright or
similar statutes, that were made or conceived or reduced to practice or learned
by the Employee, either alone or jointly with
others resulting from services performed while an employee of or consultant
to the Company and its affiliates, as applicable, (collectively,  “Inventions”),
shall be works-made-for-hire and the Company (or, if applicable or as directed
by the Company, any of the Company’s affiliates) shall be
deemed the sole owner throughout the universe of any and
all trade secret, patent, copyright, mask work and other
intellectual property rights (collectively,  “Proprietary Rights”) of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or

developed, with the right to use the same in perpetuity in any manner
the Company determines in its sole discretion, without any further payment
to the Employee whatsoever.    If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or
there are any Proprietary Rights which do not accrue to the Company (or,
as the case may be, any of the Company’s affiliates) under
the immediately preceding sentence,
then the Employee hereby irrevocably assigns and agrees to assign any and all of
the Employee’s right, title and interest thereto, including any and all
Proprietary Rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, to the Company (or,
if applicable or as directed by the Company, any of the Company’s affiliates),
and the Company or such affiliates shall have the right to use the same in
perpetuity throughout the universe in any manner determined
by the Company or such affiliates without any further payment to
the Employee whatsoever.  As to any Invention that the Employee is required
to assign, the Employee shall promptly and fully disclose to the Company all
information known to the Employee concerning such Invention.

 

(b) The Employee has set forth on Exhibit  A hereto a complete list of all
Inventions that the Employee has, alone or jointly with others, made prior to
the commencement of the Employee’s employment or consultancy with
the Company and its affiliates, as applicable, that the Employee considers to
be the Employee’s property or the property of third parties and
that the Employee wishes to have excluded from
the scope of this Agreement (collectively referred to as “Prior Inventions”). If
no such disclosure is attached, the Employee represents and warrants that

 





12

--------------------------------------------------------------------------------

 



there are no Prior Inventions. If, while an employee of or consultant
to the Company and its affiliates, as applicable,
the Employee incorporates a Prior Invention into a Company product or process,
the Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention.  
 Notwithstanding the foregoing, the Employee agrees that the Employee shall not
incorporate, or permit to be incorporated, Prior Inventions in any such
Company product or process without the advance written consent of
a duly authorized officer of the Company.

 

(c) The Employee agrees that, from time to time, as may be requested
by the Company and at the Company’s sole cost and expense, the Employee shall do
any and all things that the Company may reasonably deem useful or
desirable to establish or document the Company’s exclusive ownership throughout
the United States of America or any other country of any and all
Proprietary Rights in any such Inventions, including the execution
of appropriate copyright and/or patent applications or assignments.  To
the extent the Employee has any Proprietary Rights in the Inventions that cannot
be assigned in the manner described above, the Employee unconditionally and
irrevocably waives the enforcement of such Proprietary Rights. This Section 9(c)
is subject to and shall not be deemed to limit, restrict or
constitute any waiver by the Company of any Proprietary Rights of ownership to
which the Company may be entitled by operation of law by virtue of
the Company’s or one of its affiliates’ being the Employee’s

employer. The Employee shall reasonably assist the Company in every proper and
lawful way to obtain and
from time to time enforce Proprietary Rights relating to Inventions in any and
all countries.  To this end, the Employee shall execute, verify and
deliver such documents and perform such
other acts (including appearances as a witness)
as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and
enforcing such Proprietary Rights and the assignment thereof.    In addition,
the Employee shall execute, verify, and deliver assignments of
such Proprietary rights to the Company or its designee.
 The Employee’s obligation to assist the Company with respect to
Proprietary Rights relating to such Inventions in any and all
countries shall continue beyond the termination of the Employee’s employment or
consultancy with the Company, provided that the Company shall
compensate the Employee at a reasonable rate after such termination for
the time actually spent by the Employee at the Company’s request on
such assistance.

 

(d) In the event the Company is unable for any reason, after reasonable effort,
to secure the Employee’s signature on any document required in
connection with the actions specified in Section
9(c), the Employee hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as the Employee’s agent and attorney in
fact, to act for and in the Employee’s behalf to execute, verify and
deliver any such documents and to do all other lawfully permitted acts to
further the purposes of Section 9(c) with the same legal force and effect as if
executed by the Employee.  The Employee hereby waives and quitclaims to
the Company any and all claims, of any nature whatsoever,
that the Employee now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to the Company.





13

--------------------------------------------------------------------------------

 



 

(e) While an employee of or consultant to the Company or any of its affiliates,
as applicable, the Employee shall promptly disclose to the Company fully and in
writing and shall hold in trust for the sole right and benefit of
the Company any and all Inventions.  In addition, the Employee shall disclose to
the Company all patent applications filed by the Employee during the two (2)
year period after termination of the Employee’s employment with
the Company and its affiliates, as applicable.

 

10. Cooperation. The Employee shall provide reasonable cooperation in
connection with any suit, action or proceeding (or any appeal from any suit,
action or proceeding) which relates to
events occurring during the Employee’s employment with
the Company, its affiliates, and their predecessors, provided that
the Company shall reimburse the Employee for expenses reasonably incurred in
connection with such cooperation.

 

11. No Mitigation; Offset: No Other Severance Benefits.

 

(a) The Employee shall have no duty to attempt to
mitigate any amounts payable to the Employee under this Agreement
following the termination of the Employee’s employment with the Company and
its affiliates, as applicable, by seeking alternative employment
or consulting work.

 

(b) The Company may offset any amounts the Employee owes to the Company or
its affiliates, as applicable, as of the date of the termination of
the Employee’s employment with the Company and its affiliates,
as applicable, from any amounts that are payable to the Employee under
this Agreement following the termination of
Employee’s employment with the Company and its affiliates, as applicable, under
this Agreement.

 

(c) The Employee hereby agrees that in consideration of the payments to
be received under this Agreement, the Employee waives any and all rights to
any payments or benefits under any severance (but not pension)
plans, programs or arrangements of the Company or any of its affiliates.

 

12. Withholding.  The Company may withhold from any amounts payable under
this Agreement such Federal, state, local, foreign or other
taxes as are required to be withheld pursuant to any applicable law or
regulation.

 

13. Assignment.

 

(a) This Agreement is personal to the Employee and without
the prior written consent of the Company shall not
be assignable by the Employee otherwise than by will or the laws of descent and
distribution, and any assignment in violation of this Agreement shall be void.

 

(b) This Agreement shall be binding on, and shall inure to the benefit
of, the parties to it and their
respective heirs, legal representatives, successors and permitted assigns
(including, without limitation, in the event of the Employee’s death,
the Employee’s estate and heirs in the case of any payments due to
the Employee hereunder).

 

(c) Subject to Section 4(b)(iii)(C), the Company may assign this Agreement and
its rights and obligations hereunder to any entity which, by way of
merger, consolidation, 

 





14

--------------------------------------------------------------------------------

 



purchase or otherwise, becomes, directly or indirectly, a successor to all or
substantially all of the business and/or assets of
the Company. The Employee acknowledges and agrees that all of the Employee’s
covenants and obligations to the Company, as well as the rights of
the Company hereunder, shall run in favor of and
shall be enforceable by the Company or one or more of its affiliates, direct or
indirect successors and permitted assigns.

 

14. Consent to Jurisdiction: Waiver of Jury Trial.

 

(a) Except as otherwise specifically provided herein, the Employee and
the Company each hereby irrevocably submits to the exclusive jurisdiction of
federal and state courts in the State of Delaware with respect to
any disputes or controversies arising out of or relating to this Agreement.
 The parties undertake not to commence any suit, action or
proceeding arising out of or relating to this Agreement in a forum other than
a forum described in this Section 14(a); provided, however, that nothing herein
shall preclude the Company from bringing any suit, action or proceeding in
any other court for the purposes of enforcing the provisions of Section 14 or
enforcing any judgment obtained by the Company and, in such event,
the Employee hereby irrevocably submits to the jurisdiction of such other court.

 

(b) The agreement of the parties to the forum described in Section 14(a)
is independent of the law that may be applied in any suit, action, or
proceeding and the parties agree to such forum even if such forum may under
applicable law choose to apply non-forum law.  The parties hereby waive, to
the fullest extent permitted by applicable law, any objection which they now or
hereafter have to personal jurisdiction or to the laying of venue of
any such suit, action or proceeding brought in an applicable court described in
Section 14(a), and each party agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court.  The parties agree that, to
the fullest extent permitted by applicable law,  a final and
non-appealable judgment in any suit, action or proceeding brought in
any applicable court described in Section 14(a) shall be conclusive and
binding upon the parties and may be enforced in any other jurisdiction.

 

(c) Each party hereto irrevocably consents to the service of any and all
process in any suit, action or proceeding arising out of or relating to
this Agreement by the mailing of copies of such process to such party at
such party’s address specified in Section 20.

 

(d) Each party hereto hereby waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of
any suit, action or proceeding arising out of or relating to this Agreement.  
 Each party hereto (i) certifies that no representative, agent or attorney of
any other party has represented, expressly or otherwise, that such party would
not, in the event of any action, suit or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other
party hereto has been induced to enter into this Agreement by, among other
things, the mutual waiver and certifications in this Section 14(d).

 

15. Governing Law.  The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
Delaware without regard to its principles of conflicts of law.

 





15

--------------------------------------------------------------------------------

 



 

16. Amendment; No Waiver.    No provisions of this Agreement
may be amended, modified, waived or discharged except by a written
document signed by the Employee and a duly authorized officer
of the Company.  The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not
be considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

 

17. Severability.  The invalidity or unenforceability of
any provisions of this Agreement shall
not affect the validity or enforceability of any other provisions of
this Agreement, which shall remain in full force and effect to
the fullest extent permitted by law. The Employee agrees that in the event that
any court of competent jurisdiction shall finally hold that any provision of
this Agreement (whether in whole or in part) is void or
constitutes an unreasonable restriction against
the Employee, such provision shall not be rendered void but shall be deemed to
be modified to the minimum extent necessary to
make such provision enforceable for the longest duration and
the greatest scope as such
court may determine constitutes a reasonable restriction
under the circumstances.

 

18. Entire Agreement. This Agreement sets forth
the entire understanding between the parties with respect to the subject matter
hereof.  All oral or written agreements or representations, express or
implied, with respect to the subject matter of this Agreement are set forth in
this Agreement.    All prior agreements, understandings and
obligations (whether written, oral, express or implied) between the parties with
respect to the subject matter hereof are terminated as of the date hereof
and are superseded by this Agreement.    Notwithstanding the foregoing, for
the avoidance of doubt, the Employee’s rights and obligations with respect to
any Units or other equity interests held by the Employee shall continue in
full force and effect in accordance with their terms.

 

19. Survival of Rights and Obligations.  The rights and obligations of
the Employee and the Company under
the provisions of this Agreement shall survive, and
remain binding and enforceable, notwithstanding the expiration of the Term,
the termination of this Agreement, the termination
of the Employee’s employment with the Company and its affiliates,
as applicable, hereunder or any settlement of the financial rights and
obligations arising from the Employee’s employment with the Company and
its affiliates, as applicable, hereunder, to the extent necessary to
preserve the intended benefits of such provisions.

 

20. Notices.    All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given when personally delivered,
telecopied (with confirmation of receipt), one day after deposit with
 a reputable overnight delivery service (charges prepaid) and three days after
deposit in the U.S. Mail (postage prepaid and return receipt requested)
to the address set forth below or such other address as the recipient
party has previously delivered notice to the sending party.

 





16

--------------------------------------------------------------------------------

 



 

 

 

If to the Company:

Press Ganey Associates, Inc. 

404 Columbia Place

South Bend, Indiana 46601 

Attn: Chairman of the Board 

Fax No.:(574) 232-3485

 

 

If to the Employee:

Breht Feigh

c/o his last known address and facsimile number in the personnel records of
the Company

 

21. No Third-Party Beneficiaries.    Except as expressly provided herein,
this Agreement shall not confer on any person other
than the parties hereto any rights or remedies hereunder.

 

22. Headings and References. The headings of this Agreement are inserted
for convenience only and neither constitutes a part of this Agreement nor affect
in any way the meaning or interpretation of this Agreement.    When
 a reference in this Agreement is made to a Section, such reference shall
be to a Section of this Agreement unless otherwise indicated.

 

23. Counterparts.  This Agreement may be executed in one or
more counterparts (including via facsimile), each of which shall be deemed to
be an original, but all of which together shall constitute one and
the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties.

 

24. Compliance with IRC Section 409A.  This Agreement is intended
to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and will be interpreted accordingly.
 References under this Agreement to the Employee’s termination
of employment shall be deemed to refer to the date upon
which the Employee has experienced a “separation
from service” within the meaning of Section 409A of the Code. 
Notwithstanding anything herein to the contrary, (i) if at the time of
the Employee’s separation from service with the Company or any of
its affiliates the Employee is a “specified employee” as defined in Section
409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of
any payments or benefits otherwise payable hereunder or payable under any other
compensatory arrangement between the Employee and the Company or any of
its affiliates as a result of such separation from service is necessary in order
to prevent any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Employee) until
the date that is six months following the Employee’s separation
from service (or the earliest date asis permitted under Section 409A of
the Code), at which point all payments deferred pursuant to this Section 24
shall be paid to the Employee in a lump sum and (ii) if any other
payments of money or other benefits due to the Employee hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner that does not cause such an
accelerated or additional tax.  To the extent any reimbursements or
in-kind benefits due to the Employee under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or
in-kind benefits shall be paid to the Employee in a manner
consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv).  
 Without limiting the generality of the foregoing,
the Employee shall notify the Company if he believes that any provision of
this Agreement (or of any award of compensation,

 





17

--------------------------------------------------------------------------------

 



including equity compensation, or benefits) would cause the Employee to incur
any additional tax under Code Section 409A and, if the Company concurs with such
belief after good faith review or the Company independently makes such
determination, then the Company shall use reasonable efforts to reform such
provision to comply with Code Section 409A through good faith modifications to
the minimum extent reasonably appropriate to conform with Code Section
409A.  For purposes of Section 409A of the Code, each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code.

 

25. Section 280G.    In the event that Holdco or
PGA Holdings undergoes a “change in ownership or control” (within the meaning of
Section 280G of the Code) after Holdco, PGA Holdings or any affiliate of Holdco
or PGA Holdings (including the Company) that would be treated,
together with Holdco or PGA Holdings, as a single corporation under Section
280G of the Code and the regulations thereunder has stock
that is readily tradeable on an established securities market or
otherwise (within the meaning of Section 280G of
the Code and the regulations thereunder) and all, or any portion, of
the payments provided under
this Agreement, either alone or together with other payments or
benefits which the Employee receives or is entitled to receive from Holdco,
the Company or PGA Holdings (collectively, the “Total Payments”), could
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code, then the Employee shall be entitled to receive (i) an amount limited
(to the minimum extent necessary) so that no portion of the Total Payments shall
be non-deductible for US federal income taxes by reason of Section 280G of
the Code (the “Limited Amount”), or (ii) if the amount of
the Total Payments (without regard to clause (i)) reduced
by the excise tax imposed by Section 4999 of the Code (the “Excise Tax”) and
the amount of all other applicable federal, state and
local taxes (with income taxes all computed at
the highest applicable marginal rate) is greater than the Limited Amount reduced
by the amount of all taxes applicable thereto (with income taxes all computed at
the highest marginal rate), the amount of
the Total Payments otherwise payable without regard to clause (i). If it
is determined that the Limited Amount will maximize the Employee’s after-tax
proceeds, the Total Payments shall be reduced to equal the Limited Amount in
the following order: (i) first, by reducing cash severance payments that
are exempt from Section 409A of the Code, (ii) second, by reducing other
payments and benefits that are exempt from Section 409A of the Code and to
which Q&A 24(c) of Section 1.280G-1 of the Treasury Regulations does not apply,
(iii) third, by reducing all
remaining payments and benefits that are exempt from Section 409A of
the Code and (iv) finally, by reducing payments and benefits that are subject to
Section 409A of the Code, in each case, with all such reductions done on a pro
rata basis. All determinations made pursuant this Section 25 will be made at
PGA Holdings’ or its affiliates’ expense by an accounting firm or
consulting group with experience
in performing calculations regarding the applicability of Sections 280G and 4999
of the Code selected by PGA Holdings for such purpose (the “Independent
Advisors”).  For purposes of such determinations, no portion of
the Total Payments shall be taken into account which, in the opinion of PGA
Holdings and its legal advisors, (y) does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code (including by reason of Section 280G(b)(4)(A) of the Code) or
(z) constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as defined in Section 280G(b)(3) of the Code) allocable to
such reasonable compensation.    In the event it is later determined that (A)
 a greater reduction in the Total Payments should have been made to
implement the objective and 

 





18

--------------------------------------------------------------------------------

 



intent of this Section 25, the excess amount shall
be returned immediately by the Employee to the Company or (B)
 a lesser reduction in the Total Payments should have been made to
implement the objective and intent of this Section
25, the additional amount shall be paid immediately by Holdco, the Company,
PGA Holdings or any affiliate of Holdco, the Company or PGA Holdings,
as applicable, to the Employee.

 

[The remainder of this page is intentionally left blank.]

 





19

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed by the parties as of
the date first written above.

 

 

 

 

  PRESS GANEY ASSOCIATES, INC.

 

 

 

 

 

 

 

  By:

/s/ DEVIN J. ANDERSON

 

  Name:

Devin J. Anderson

 

  Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

/s/ BREHT T. FEIGH

 

  BREHT T. FEIGH

 

 

 

 

 



20

--------------------------------------------------------------------------------

 



EXHIBIT A

 

PRIOR INVENTIONS

 

None





 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and
between Breht Feigh (“Employee”) and Press Ganey Associates, Inc.
(the “Company”) (collectively, referred
to as the “Parties” or individually referred to as a “Party”).    Capitalized
terms used but not defined in this Agreement shall have the meanings set forth
in the Employment Agreement (as defined below).

 

WHEREAS,
the Parties have previously entered into that certain Employment Agreement, dated
as of                         ,  2015 (the “Employment Agreement”); and

 

WHEREAS, in connection with the Employee’s termination of
employment with the Company and its subsidiaries and
affiliates, effective                     , 20    , the Parties wish to
resolve any and all disputes, claims, complaints, grievances,
charges, actions, petitions, and demands (collectively,  “Claims”)
that the Employee may have against the Company and any of
the Releasees (as defined below), including, but not limited to, any and all
claims arising out of or in any way related to Employee’s employment with or
separation from the Company or its affiliates but, for the avoidance of doubt,
nothing herein will be deemed to release any Claims in connection
with Employee’s ownership of vested equity securities or other
equity interests of the Company or Holdco or their respective affiliates or
successors (including any equity securities or other equity interests of
the Company or Holdco or their respective affiliates or successors that vest in
connection with Employee’s termination of
employment), Employee’s right to indemnification by the Company or
any of its affiliates pursuant to contract or applicable law or Directors’ and
Officers’ insurance, Employee’s rights under
this Agreement, and/or Employee’s rights to any benefit entitlements vested
as the date of separation of Employee’s employment, pursuant to written terms of
any employee benefit plan of the Company (collectively, the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the severance payments described
in Section 4(b)(i) of the Employment Agreement, which, pursuant
to the Employment Agreement, are conditioned on the Employee’s execution and
non-revocation of this Agreement, and in consideration of
the mutual promises made herein, the Company and
Employee hereby agree as follows:

 

1. Severance Payments; Salary and Benefits. The Company agrees to
provide Employee with the severance payments and benefits described in Section
4(b)(i) of the Employment Agreement, payable at the times set forth in, and
subject to the terms and conditions of, the Employment Agreement. In addition,
to the extent not already paid, and subject to the terms and conditions of
the Employment Agreement, the Company shall pay or provide to the Employee all
other payments or benefits described in Section 4(a) of
the Employment Agreement, subject to and in accordance with the terms thereof.

 

2. Release of Claims. Employee agrees that, other than with respect
to the Retained Claims, the foregoing consideration represents settlement in
full of all outstanding obligations owed to Employee by the Company, any of
its direct or indirect subsidiaries and affiliates, andany of its current and
former officers, directors,
equity holders, managers, employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators,

 





 

--------------------------------------------------------------------------------

 



insurers, trustees, divisions, and subsidiaries and predecessor and
successor corporations and assigns (collectively, the “Releasees”). Employee, on
his own behalf and on behalf of any of Employee’s affiliated companies or
entities and any of their respective heirs, family members, executors, agents,
and assigns, other than with respect to the Retained Claims, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any Claim relating to any matters of
any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of
the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until
and including the date Employee executes this Agreement, including, without limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
 or service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of any shares of stock or other
equity interests of the Company or any of
its affiliates, including, without limitation, any claims for
fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or
federal law;

 

(c) any and all claims for wrongful discharge of employment; termination
in violation of public policy; discrimination; harassment; retaliation; breach
of contract, both express and implied; breach of covenant of good faith and
fair dealing, both express     and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or
intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and
disability benefits;

 

(d) any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the
Civil Rights Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act
of 1973; the Americans with Disabilities Act of 1990; the Equal Pay Act;
the Fair Credit Reporting Act; the Age Discrimination in Employment Act of
1967; the Older Workers Benefit Protection Act; the Employee Retirement
Income Security Act of 1974; the Worker Adjustment and
Retraining Notification Act; the  Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002;

 

(e) any and all claims for violation of the federal or any state constitution;

 

(f) any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of
the proceeds received by Employee as a result of this Agreement; and





 

--------------------------------------------------------------------------------

 



 

(h) any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to
the matters released.  This release does not release claims that cannot be
released as a matter of law, including, but not limited to, Employee’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with  the understanding that
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company or any Releasee), claims for unemployment compensation
or any state disability insurance benefits pursuant to the terms of applicable
state law, claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA, and Employee’s
rights under applicable law, and any Retained Claims.

 

3. Acknowledgment of Waiver of Claims under ADEA. Employee understands and
acknowledges that Employee is waiving and releasing any rights Employee may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary.  Employee understands and agrees
that this waiver and release does not apply to any rights or claims that may
arise under the ADEA after the date Employee executes this Agreement. Employee
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Employee was already
entitled. Employee further understands and acknowledges that Employee has been
advised by this writing that: (a) Employee should consult with an attorney prior
to executing this Agreement; (b) Employee has 21 days within which to consider
this Agreement; (c) Employee has 7 days following Employee’s execution of this
Agreement to revoke this Agreement pursuant to written notice to the Secretary
of the Company; (d) this Agreement shall not be effective until after the
revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law.  In the event Employee signs this Agreement and returns it to the
Company in less than the 21 day period identified above, Employee hereby
acknowledges that Employee has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement.

 

4. Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or
is declared by a court of competent jurisdiction or arbitrator to
be illegal, unenforceable, or void, this Agreement shall continue in full
force and effect without said provision or portion of provision.

 

5. No Oral Modification. This Agreement may only be amended in
a writing signed by Employee and a duly authorized officer of the Company.

 

6. Consent to Jurisdiction; Waiver of Jury Trial; Governing Law; Severability.
 This Agreement shall be subject to the provisions of Sections 14, 15 and 17 of
the Employment Agreement, mutatis mutandis.

 

7. Effective Date. Employee has seven days after
Employee signs this Agreement to revoke it and
this Agreement will become effective on the eighth day after Employee signed
this Agreement, so long as it has been signed by the Parties and has not
been revoked by Employee before that date.



 

--------------------------------------------------------------------------------

 



8. Voluntary Execution of Agreement. Employee understands and
agrees that Employee executed this Agreement voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of Employee’s claims against the Company and
any of the other Releasees.    Employee acknowledges that: (a) Employee has read
this Agreement; (b) Employee has not relied upon any representations or
statements made by the Company that are not specifically set forth in
this Agreement; (c) Employee has been represented
in the preparation, negotiation, and execution of this Agreement by legal
counsel of Employee’s own choice or has elected not to retain legal counsel; (d)
Employee understands the terms and consequences of this Agreement and of
the releases it contains; and (e) Employee is fully aware of the legal and
binding effect of this Agreement.

 

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement on
the respective dates set forth below.

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------